DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/09/2021 has been entered. 
Priority
	This application claims priority from provisional application 61569961, filed 12/13/2011.
Status of Claims
	Claims 1-6, 8-10, 12, and 15-21 are pending.
	Claims 5, 6, and 15-20 have been withdrawn from consideration.
	Claims 7, 11, and 13-14 have been cancelled.

Election/Restrictions
Applicant elected Invention I (Apparatus) and Species 2 (Figure 2) with traverse on 08/19/2020. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 8-10, 12, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rendered indefinite by the new amendment requiring the material layer to be disposed on the outer surface of the expandable stent.  The previous clause requiring the material layer to be adjacent to a portion of the expandable stent or valve, but now that it must also be on the outside of the stent it is unclear how it can still be considered adjacent to the valve.  Unless the applicant is permitting the interpretation that all of these features are inherently adjacent because they are in the general vicinity.  If this is not the broad interpretation the applicant intended then the material layer cannot read on both of these claimed requirements.
Claim 21 is rendered indefinite by the requirement for the material layer to span a thickness of the valve.  It is unclear how a coating which is applied to the outer surface of the stent can be considered to span the thickness of the entire valve.  It appears the applicant may have intended to say the layer spans the height of the valve. The applicant points to lines 1-7 on page 6 of the specification, but they do not provide any 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 8, 9, and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Navia et al (Navia) US 2006/0195183 A1 in view of Simpson et al (Simpson) US2002/0090725 A1, Darouiche et al (Darouiche) US 2003/0065292 A1, and Sarangapani US 2005/0048124 A1.  
Navia discloses the invention substantially as claimed being a vascular valve system (Figure 3) comprising an expandable stent 40 comprising an outer surface and a central lumen hosting a valve 12 sutured therein [0031] comprising leaflets formed from porcine pericardium tissue [0042].  Navia further discloses a material layer 50 attached to the inner and outer surface of the stent comprising a hydrogel coating of polyactic acid, polyanhydrides, collagen, or fibrin [0057].  Navia further discloses the material layer may also include agents such as indole and indene or heteroaryl acetic acid [0048]. 
	However, Navia does not disclose how the hydrogel coating is applied, the use of a calcium-chelating agents, or the use of an acidifying agent.

	Darouiche teaches the use of calcium-chelating agents [0070] is old and well known in the art of medical implants for the purpose of being a biofilm disrupter and preventing blood coagulation.
	Sarangapani teaches the use of antimicrobial coating agents comprising acidifying agents such as citric acid [0019] is old and well known in the art of medical implants such as stents and implants for the purpose of acting as an antimicrobial agent and thereby preventing buildup at the implant site.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the hydrogel coating with an electrospinning process as taught by Simpson and to combine the calcium-chelating agents of Darouiche and citric acid as taught by Sarangapani with the material coating of Navia in order to extend the life and effectiveness of the heart valve by providing better sealing and ingrowth to the implant site and preventing buildup/clogging through blood coagulation.  

In regards to claim 21, Navia discloses the hydrogel coating applied to the exterior of the stent.  This coating defines a layer with a thickness.  This thickness is considered to be one of many identifiable thicknesses of the valve.  Therefore the layer spans the thickness of itself.  Additionally as shown in Figure 5, the valve of Navia has the same D shape as the natural valve allowing it to fully cover the natural mitral valve.

s 10 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Navia, Simpson, Darouiche, and Sarangapani (Combination 1) as applied to claims 1-4, 8, 9, and 21 above, and further in view of Stover US 2011/0111033 A1.
Combination 1 discloses the invention substantially as claimed being described above. However, Combination 1 does not disclose how the materials are bonded to each other.
	Stover teaches the use covalent bonding for chemical agents such as hydrogels is old and well known in the art of medical implants for the purpose of being providing a secure stable connection.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to bond the materials of the material layer of Navia covalently as taught by Stover in order to provide a well-known secure stable connection.  

Response to Arguments
Applicant's arguments filed 07/09/2021 have been fully considered but they are not persuasive. The applicant argues that Navia’s hydrogel coating is not electrospun.  However, this deficiency has been cured by the teachings of Simpson.  Simpson teaches it is old and known in a variety of medical implants to use electrospun hydrogels to coat implants such as scaffolds in order to provide coatings with enhanced ability to promote ingrowth and form better seals to the implant site.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.
/Christopher D. Prone/Primary Examiner, Art Unit 3774